Name: Commission Regulation (EEC) No 1284/92 of 20 May 1992 determining to what extent licence applications submitted during April 1992 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under interim agreements concluded between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 92 Official Journal of the European Communities No L 138/ 17 COMMISSION REGULATION (EEC) No 1284/92 of 20 May 1992 determining to what extent licence applications submitted during April 1992 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under interim agreements concluded between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) may be accepted Whereas the quantities for which import licence applica ­ tions have been submitted exceed the quantities avai ­ lable ; whereas, pursuant to Article 3 (4) of Regulation (EEC) No 981 /92, a single percentage reduction in the quantities applied for should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 981 /92 of 21 April 1992 opening for 1992 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 1 60 and 300 kg, originating in and coming from the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as amended by Regulation (EEC) No 982/92 (2), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EEC) No 981 /92 lays down the number of head of live bovine animals weighing between 160 and 300 kg for fattening or slaughter originating in and coming from Poland, Hungary of the CSFR which may be imported under special conditions during 1992 ; HAS ADOPTED THIS REGULATION : Article 1 Applications submitted for 1992 under the import arran ­ gements referred to in Regulation (EEC) No 981 /92 shall be reduced by 97,046 % Article 2 This Regulation shall enter into force on 21 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1992. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 104, 22. 4. 1992, p. 34. ft OJ No L 104, 22. 4. 1992, p . 38 .